Case: 11-50260     Document: 00511687983         Page: 1     Date Filed: 12/07/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                         December 7, 2011

                                     No. 11-50260                          Lyle W. Cayce
                                   Summary Calendar                             Clerk



TASHANDALA JACKSON

                                                  Plaintiff-Appellant
v.

UNITED STATES PROBATION; ELIZABETH URRUTIA, U.S. Probation;
LINDA GEORGES, U.S. Probation; VICTOR CASSILLAS, U.S. Probation;
JOE SANCHEZ, U.S. Probation

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:10-CV-1061


Before HIGGINBOTHAM, DAVIS, and ELROD, Circuit Judges.
PER CURIAM:*
        In this appeal, Plaintiff-Appellant challenges the district court’s denial of
her motion to proceed in forma pauperis (IFP), in her appeal of the district
court’s dismissal of her suit. Plaintiff sued United States Probation for allegedly
providing false information to the Texas Department of Family and Protective
Services (“TDFPS”), ultimately resulting in the termination of her parental

        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-50260         Document: 00511687983         Page: 2   Date Filed: 12/07/2011



                                         No. 11-50260

rights. The district court dismissed her suit on, inter alia, 12(b)(6) grounds. It
denied her right to appeal IFP because it certified her appeal was not taken in
good faith,1 in that it did not “involve[] legal points arguable on their merits.”2
       Plaintiff is presently incarcerated as a federal prisoner. In 2009 Plaintiff
was serving a term of supervised release, after a previous conviction for cocaine
distribution. Plaintiff claims United States Probation is responsible for her
losing her child at that time, because, she alleges, an employee in that
department incorrectly informed TDFPS that she had violated her supervised
release by failing a drug test and would shortly be sentenced to 2 years
imprisonment. Plaintiff had not yet had her revocation hearing, so providing
that information was arguably premature, and it ultimately proved incorrect.
       Plaintiff’s claim here fails, however, because the information was incorrect
in the wrong direction–instead of 2 years imprisonment, she received a prison
sentence of 5 years. Accordingly, contrary to Plaintiff’s complaint, TDFPS’s
belief in Plaintiff’s imminent imprisonment, and its knowledge of her behavior
underlying her supervised release revocation, ultimately did not cause the
termination of her parental rights, because even without the action she alleged
by United States Probation, she still would have lost custody of her children.
Her lawyer conceded as much at the revocation hearing, noting that "[i]f she is
incarcerated, of course, it's probably going to terminate her parental rights."
(ROA 33).3
           For this reason, Plaintiff cannot complain of an injury resulting from
Defendants’ actions, and the district court was correct to conclude that Plaintiff’s


       1
           Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
       2
         Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and
citations omitted).
       3
         The district court allowed Plaintiff to raise all of the issues she raises here at her
revocation hearing. ROA, pp. 22-33.

                                                2
   Case: 11-50260      Document: 00511687983         Page: 3     Date Filed: 12/07/2011



                                      No. 11-50260

complaint does not present even an arguable claim. Additionally, and in the
alternative, Plaintiff alleges that various individuals at United States Probation
acted “intentionally” to deprive her of her parental rights. However, she can
point to no evidence or motive to support this assertion. As noted by the district
court, her complaint thus consists of no more than “bare legal conclusions, with
no suggestion of supporting facts,” and as such is insufficient to sustain a claim.
See Wesson v. Oglesby, 910 F.2d 278, 281 (5th Cir. 1990). Finally, the district
court also dismissed the petition on Rooker-Feldman4 grounds. We do not reach
appellant’s argument that application of this doctrine was erroneous.
       AFFIRM.




       4
       Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923) and Dist. of Columbia Ct. of App. v.
Feldman, 460 U.S. 462 (1983).

                                             3